Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the response to the 37 CFR 1.105 Request for Information, Examiner has fully considered the document provided by Applicant. Examiner appreciates and thanks Applicants for providing the power point presentation associated with the identified abstract. The present claims are now rejected over the combination of Zukerman, Worzyk, and Shen.  Examiner has provided a numbered copy of the provided power point for page citation purposes. See the 892. 
Accordingly, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 9, 12-13, 18-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zukerman et al. (Considering Cost and Network Survivability in Laying Telecommunications Cables, March 15, 2016, see 892) in view of Worzyk (Submarine Power Cables, 2009) in view of Shen et al. (Shen, Z., Vladimirsky, A.; Piecewise-Deterministic Optimal Path-Planning; (December 29, 2015), Center for Applied Mathematics and Department of Mathematics Cornell University).

Regarding claim 1, Zukerman teaches a computer-implemented method for determining optimal path arrangements for an infrastructure link between two geographic locations (Pg. 40 teaches outputting Pareto optimal paths, wherein Pg. 39 teach any two points (i.e. two geographic locations) on the surface can be connected by a path), comprising: 
modelling, using one or more processors, a geographic terrain containing the two geographic locations (Pg. 35 teaches a three dimensional geography and hazard map, as well as in Pg. 40 teaches approximating landforms and discretized geography data to generate triangulated manifolds, and wherein Pg. 39 teaches any two points (i.e. two geographic locations) on the surface can be connected by a path; see also: Pg. 19, 28, 38),
the modelling including modelling the geographic terrain into a grid with multiple grid points such that each point on the model is denoted by a 3D coordinate including altitude of the geographic location (Pg. 35 teaches a three dimensional geography and hazard map, wherein Pgs. 38-39 teach approximating the Earth’s surface by producing a triangulated grid model, as well as in Pg. 40 teaches approximating landforms and discretized geography data to generate triangulated manifolds, and; see also: Pg. 19, 28); 
optimizing, using the one or more processors, an arrangement cost and a repair rate for two or more potential paths based on the modelled geographic terrain (Pg. 40 teaches the framework for cable path planning generating a multi-objective variational optimization including the derived a repair rate and generated triangulated manifolds, wherein Pg. 37 teaches the multi-objective variational optimization includes modeling the laying cost of cable (i.e. arrangement cost); see also: Pgs. 38-39, 41),  
an arrangement cost model (Pg. 40 teaches the framework for cable path planning includes deriving a repair rate and generating triangulated manifolds, which are used for generating a multi-objective variational optimization, wherein Pg. 37 teaches producing a multi-objective variational optimization including modeling the laying cost of Cable, as defined by H(y), which represents the continuous path of the cable, with a defined length, from node A to B), 
and a repair rate model (Pg. 40 teaches the framework for cable path planning includes deriving a repair rate by calculating the repair rate and ground motion intensity, or peak ground velocity, as well as in Pgs. 29-30 teach the cable failure model is based on ground motion and peak ground velocity; see also: 37, 41), 
taking into account at least one design level (Pg. 58, Abstract teaches the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, as well as in Pg. 19 teaches developing algorithms applicable to the real world data for optimizing cable topology over manifolds subject to meeting network survivability requirements; see also: Pg. 37-40), 
determining, using the one or more processors and based on the optimization, the optimal path arrangements each including multiple path portions and the at least one design level associated with the path portions (Pg. 50 teaches the multiple cable optimizations are produced for a plurality of cable paths, wherein Pg. 40 teaches producing an output of pareto optimal paths, wherein Pg. 19 teaches developing algorithms applicable to the real world data for optimizing cable topology over manifolds, wherein Pg. 58, “Abstract” teaches the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more; see also: Pg. 33, 37); 
and displaying, at a display operably connected with the one or more processors, at least one of the optimized path arrangements on a map of the geographic terrain (Pg. 54 teaches three cable optimizations displayed on a map of the geographic terrain, as well as in Pg. 56 teaches all three cables are optimized and displayed, and wherein Pg. 40 teaches the output of the cable path planning includes pareto optimal paths; see also: 50); 
wherein the optimization comprises: calculating a minimum weighted cost value over at the at least one design level for each point on the modelled geographic terrain (Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, wherein Pg. 37 teaches the multi-objective variational optimization includes the laying cost of the cable, and wherein Pg. 42 teaches paths are determined by finding the distance in terms of cost between path portions, which includes a minimized cost function; see also: Pg. 17, 40); 
and wherein determining the optimal path arrangements comprises: determining a set of Pareto optimal solutions representing the optimal path Page 2 of 8Application No.: 15/992,559 arrangements (Pg. 40 teaches the output of the multi objective variational optimization includes both the pareto frontier and pareto optimal paths, as well as in Pg. 41 teaches producing the Pareto Optimal for H (cost) and G (number of failures); see also: Pg. 37). 
However, Zukerman does not explicitly teach wherein the arrangement cost model incorporates direction-dependent factors and a direction-independent factor associated with the path arrangements, the direction-dependent factors relating to an instability risk of a remotely operated vehicle arranged to lay the infrastructure link and comprising slope of the geographic terrain in which the path is arranged and direction of the path; transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value; and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements.
From the same or similar field of endeavor, Worzyk teaches wherein the arrangement cost model incorporates direction-dependent factors and a direction-independent factor associated with the path arrangements (Pg. 162 teaches the installation of submarine power cables includes taking into account the properties of the cable, the characteristics of the cable route, and the abilities of the installation machinery, such as in Pg. 34 teaches every submarine cable project should design armoring with respect to tension stability, external threat pattern, and protection requirements for each sector of the planned cable route (i.e. direction independent), wherein Pg. 241 teaches the reliability of submarine power cables is an important aspect of each business model and has strong influence on cable design, wherein Pg. 152 teaches producing the best cable route by avoiding major obstacles, which can generate large costs, wherein the best cable route depends on knowledge including bathymetry, seafloor structures, steep slopes, areas with risk for free spans of cable, and more (i.e. direction dependent factor); see also: Pg. 162, 168, 195-196, 202), 
the direction-dependent factors relating to an instability risk of a remotely operated vehicle arranged to lay the infrastructure link and comprising slope of the geographic terrain in which the path is arranged and direction of the path (Pg. 162 teaches the installation of submarine power cables includes taking into account the properties of the cable, the characteristics of the cable route, and the abilities of the installation machinery, wherein Pg. 152 teaches troublesome areas should be avoided since every major obstacle can generate large costs, wherein the best able routes avoid these areas including areas where the seafloor has steep slopes, wherein Pg. 168 teaches that an insufficient detailed survey can have serious consequences on the route, such as an much steeper slope leading to the loss of a plough, wherein Pg. 202 teaches that the plough is guided along the cable route by joystick in an on-board control room (i.e. remotely operated), wherein Pg. 195 teaches a provisional cable route can be designed and selected to avoid hazardous areas including steep slopes, as well as in Pg. 196 teaches great care should be devoted to the best sea floor topology and morphology for the cable rate, wherein steep slopes can call for trouble during installation; see also: Pg. 151, 163, 171, 186).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zukerman to incorporate the teachings of Worzyk to include wherein the arrangement cost model incorporates direction-dependent factors and a direction-independent factor associated with the path arrangements, the direction-dependent factors relating to an instability risk of a remotely operated vehicle arranged to lay the infrastructure link and comprising slope of the geographic terrain in which the path is arranged and direction of the path. One would have been motivated to do so in order to avoid an inappropriate cable-laying vessel and undersized equipment, which can devastate a cable laying campaign (Worzyk, Pg. 162). By incorporating Worzyk into Zukerman, one would have been able to avoid the serious consequences of an insufficiently detailed survey leading to extremely steep slopes, which actually lead to the loss of a plough (Worzyk, Pg. 155).
	However, the combination of Zukerman and Worzyk does not explicitly teach transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value; and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements. 
From the same or similar field of endeavor, Shen teaches transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value (Page 3 discloses determining a minimum expected cost using the Hamilton-Jacobi-Bellman equation;) 
and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements (Page 3 discloses determining a minimum expected cost using the Hamilton-Jacobi-Bellman equation, wherein Pages 10-11 and specifically equations (4.6) and (4.9) disclose performing numerical analysis on the HJB equation by applying the additional upwinding condition, which would include from Page 12, Section 2 the Ordered Upwinds Method).
While Shen does not explicitly evaluate the costs associated with cables, Shen presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Zukerman addresses the minimization of costs associated with cabling; however, Zukerman does not explicitly address the claimed manner of minimization. Shen describes an approach to improving the accuracy of cost minimization. By applying the method of cost minimization of the Shen reference to the cost minimization techniques of the Zukerman reference, one would effectively be minimizing the cost of the cables by applying an Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation in order to determine the optimal path arrangements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman and Worzyk to incorporate the teachings of Shen to include transforming the optimization to a Hamilton-Jacobi-Bellman equation based on the calculated minimum weighted cost value; and applying Ordered Upwind Method to solve the Hamilton-Jacobi-Bellman equation for determining the optimal path arrangements. One would be motivated to apply the equations of Shen to the reference of Zukerman in order to apply an efficient numerical method for solving the optimization problem (Shen, Page 5, “3.1 Uncoupled Planning).
Regarding claim 21, the claims recite limitations already addressed by the combination of Zukerman, Worzyk, and Shen in view of Claim 1. Regarding claim 21, Zukerman teaches an information handling system for determining optimal path arrangements for an infrastructure link between two geographic locations, comprising: one or more processors arranged to (Pg. 35 teaches a performing computer 3D modeling of a terrain, which must be executed on a computer containing a processor, as well as in Pgs. 47, 52-54 teach a 3D modeled display of cable optimizations) and10 a display arranged to display the determined optimal path arrangements (Pg. 35 teaches a performing computer 3D modeling of a terrain, which must be executed on a computer containing a processor, as well as in Pgs. 47, 52-54 teach 3D modeled displays of cable optimizations). Therefore, claims 21 and 22 are rejected as being unpatentable over the combination of Zukerman, Worzyk, and Shen. 

Regarding claim 4, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches further comprising receiving input associated with dimensions of the grid points for modelling the geographic terrain (Pg. 35 teaches given a 3D grid describing the geography and a hazard map, one is able to perform path planning, as well as in Pg. 38 teaches approximating the Earth’s surface and landforms by producing a triangulated grid model; see also: Pg. 28).  

Regarding claim 5, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches further comprising receiving input associated with the two geographic locations (Pg. 42 teaches given X(0)=S, the system is able to construct an optimal path to B by tracking backwards, which is done by solving the ordinary differential equation, as well as in Pg. 39 teaches any two points on the surface are connected by a path; Examiner’s Note: The two geographic locations, B & S, are represented by points on the triangulated manifold.).

Regarding claim 9, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches wherein the direction- independent factor comprises: protection level (Pg. 58, Abstract teaches the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, as well as in Pg. 19 teaches developing algorithms applicable to the real world data for optimizing cable topology over manifolds subject to meeting network survivability requirements; see also: Pg. 37-40).

Regarding claim 12, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain in which the path is arranged (Pg. 40 teaches deriving a repair rate by calculating the repair rate and ground motion intensity (e.g. Peak Ground Velocity), wherein Pg. 29 teaches ground motion based cable failure model includes a failure rate model, which is the function of ground conditions and peak ground velocity; see also: Pgs. 44, 51).  

Regarding claim 13, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 12 above. 
Zukerman further teaches wherein the spatially distributed ground motion intensity comprises peak ground velocity (Pg. 40 teaches the Pareto optimal paths are output by utilizing the repair rate and ground motion intensity (e.g. Peak Ground Velocity), as well as in Pg. 29 teaches ground motion based cable failure model includes a failure rate model, which is the function of peak ground velocity and more; see also: Pgs. 44, 51).  

Regarding claim 18, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches wherein the infrastructure link comprises a cable and the optimal path arrangements are optimal laying paths (Pg. 40 teaches cable path planning over a triangulated manifold by producing pareto optimal paths, as well as in Pg. 58, “Abstract” teaches producing optimal cable laying design solutions for undersea cables; see also: Pg. 39).  

Regarding claim 19, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches wherein the cable is an optical cable (Pg. 18 displays a submarine communications cable, wherein “8” of the figure is an optical cable).  

Regarding claim 20, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches wherein the cable is a sub-marine cable (Pg. 16 teaches undersea cables, as well as in Pg. 18 displays a submarine communication cable).

Regarding claim 23, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches wherein the optimizing of the two or more potential paths takes into account at least two design levels (Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, wherein Pg. 37 teaches the multi-objective variational optimization includes the laying cost of the cable; see also: Pg. 17, 40, 42), 
and wherein the multiple path portions of a corresponding optimal path arrangement define a shape of the corresponding optimal path arrangement and having the at least two design levels such that the corresponding optimal path arrangement is a non-homogenous path arrangement (Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, wherein Pg. 37 teaches the multi-objective variational optimization includes the laying cost of the cable, and wherein Pg. 42 teaches paths are determined by finding the distance in terms of cost between path portions, which includes a minimized cost function; see also: Pg. 17, 40; Examiner’s Note: The non-homogenous arrangement of the optimal path arrangement is the non-uniformity of the cable segments based on their varying lengths and shape along the path.).  

Regarding claim 24, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 21 above. 
Zukerman further teaches wherein the optimization of the two or more potential paths by the one or more processors takes into account at least two design levels  (Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, wherein Pg. 37 teaches the multi-objective variational optimization includes the laying cost of the cable; see also: Pg. 17, 40, 42), 
and wherein the multiple path portions of a corresponding optimal path arrangement define a shape of the corresponding optimal path arrangement and having the at least two design levels such that the corresponding optimal path arrangement is a non- homogenous path arrangement (Pg. 58, “Abstract” teaches aiming to provide cable laying design solutions that minimize cost for a given network survival probability, wherein the project aims to develop design methodologies for cabling systems taking into account cable attributes such as shape, shield, location, network resilience, and more, wherein Pg. 37 teaches the multi-objective variational optimization includes the laying cost of the cable, and wherein Pg. 42 teaches paths are determined by finding the distance in terms of cost between path portions, which includes a minimized cost function; see also: Pg. 17, 40; Examiner’s Note: The non-homogenous arrangement of the optimal path arrangement is the non-uniformity of the cable segments based on their varying lengths and shape along the path.).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zukerman et al. (Considering Cost and Network Survivability in Laying Telecommunications Cables, March 15, 2016, see 892) in view of Worzyk (Submarine Power Cables, 2009) in view of Shen et al. (Shen, Z., Vladimirsky, A.; Piecewise-Deterministic Optimal Path-Planning; (December 29, 2015), Center for Applied Mathematics and Department of Mathematics Cornell University) and further in view of Cao et al. (Optimal Cable Laying Across an Earthquake Fault Line Considering Elliptical Failures, (2016)).

Regarding claim 10, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
However, Zukerman fails to explicitly teach further comprising receiving input associated with the direction-dependent factors and the direction-independent factor.  
	From the same or similar field of endeavor, Cao teaches further comprising receiving input associated with the direction-dependent factors and the direction-independent factor  (Page 9, Col 1, “In summary…” teaches calculating for each potential path segment theta (i.e. path arrangements): eccentricity of the elliptical isoseimsals (i.e. direction-dependent) and cable cost (i.e. direction independent), wherein Page 2, Col 2, “Although…” teaches the direction dependent effects of earthquakes are characterized using elliptical failure model).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman, Worzyk, and Shen to incorporate the teachings of Cao to include further comprising receiving input associated with the direction-dependent factors and the direction-independent factor. One would have been motivated to do so in order to minimize the cost of laying a cable across an earthquake fault line by formulating a multi-objective optimization problem that considers cable cost and cable break probability as the two objectives (Pg. 3, Col 1). 

Regarding claim 11, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
However, Zukerman fails to explicitly teach wherein the arrangement cost model incorporates the factor associated with location and design level of the path for each portion of a path, and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path.  
From the same or similar field of endeavor, Cao teaches wherein the arrangement cost model incorporates the factor associated with location and design level of the path for each portion of a path  (Page 9, Col 1, “Having established…” discloses generating a Pareto front curve for each possible iteration of cable segments for the two endpoints A and B for two objectives, wherein the objectives are the CBP and cable cost functions, and wherein the middle segment length is varied (i.e. design level one) and the range of costs are considered (i.e. design level two)), 
and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path (Page 9, Col 1, “Having established…” discloses generating a Pareto front for two objectives, wherein the objectives are the CBP and cable cost functions, wherein the input includes the cost of the cable per unit length c, wherein Page 9, Col 1, equation (27) discloses calculating the arrangement cost including the cost per unit length c of the cable multiplied by the determined length of the cable).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman, Worzyk, and Shen to incorporate the teachings of Cao to include wherein the arrangement cost model incorporates the factor associated with location and design level of the path for each portion of a path, and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path. One would have been motivated to do so in order to minimize the cost of laying a cable across an earthquake fault line by formulating a multi-objective optimization problem that considers cable cost and cable break probability as the two objectives (Pg. 3, Col 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zukerman et al. (Considering Cost and Network Survivability in Laying Telecommunications Cables, March 15, 2016, see 892) in view of Worzyk (Submarine Power Cables, 2009) in view of Shen et al. (Shen, Z., Vladimirsky, A.; Piecewise-Deterministic Optimal Path-Planning; (December 29, 2015), Center for Applied Mathematics and Department of Mathematics Cornell University) and further in view of Kongar et al. (Seismic performance of buried electrical cables: evidence-based repair rates and fragility functions, 2017).

Regarding claim 14, the combination of Zukerman, Worzyk, and Shen teach all the limitations of claim 1 above. 
Zukerman further teaches wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain of each portion of a path (Pg. 40 teaches the Pareto optimal paths are output by utilizing the repair rate and ground motion intensity (e.g. Peak Ground Velocity), wherein Pg. 29 teaches ground motion based cable failure model includes a failure rate model, which is the function of ground conditions and peak ground velocity; see also: Pgs. 44, 51).
However, Zukerman fails to explicitly teach and sums the repair rate per unit length of a path to determine a repair rate of the path.
From the same or similar field of endeavor, Kongar teaches and sums the repair rate per unit length of a path to determine a repair rate of the path (Page 3164, Section “4.3 Repair rate function derivation” discloses assigning a PGV value to each cable based on the repair rate equation (10), which as can be seen by the equation, is the repairs over the length as a function of the peak ground velocity per zone; see also: [3159, 3163]).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zukerman, Worzyk, and Shen to incorporate the teachings of Kongar to include and sums the repair rate per unit length of a path to determine a repair rate of the path. One would have been motivated to do so in order to use the most relevant evaluation strategy to buried infrastructure since it relates to ground strain (Kongar, 3159). By incorporating the teachings of Kongar, one would improve understanding of the potential for earthquake-induced damage to buried cables (Kongar, Page 3154).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Route Selection for Cabling Considering Cost Minimization and Earthquake Survivability Via a Semi-Supervised Probabilistic Model” (see 892) teaches evaluating the disaster survivability of curbed cabling, which can avoid the consequence of an earthquake 
“Detecting Curves with Unknown Endpoints and Arbitrary Topology Using Minimal Paths” (see 892) teaches producing a minimal cost route for use in wire routing, wherein the Eikonal equation can be derived for use in producing the path, as well as a Fast Marching Method
Carvajal et al. (US 20170003694 A1) teaches finding the shortest constrained network path by solving the Eikonal equation using Fast Marching Methods, wherein the processor will mimic the network paths using geodesic distances to solve the problem between two points in terms of topographical distance and time
Braaksma et al. (US 20130338984 A1) teaches a rapid method for reservoir connectivity analysis using a fast marching method that solves the Eikonal equation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683